Citation Nr: 0502044	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from November 1980 to April 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The case has been before the Board on several previous 
occasions, when it was remanded for additional development.  
The requested development having been accomplished, the case 
is again before the Board for appellate adjudication.


FINDING OF FACT

The veteran is not shown to have residuals of a right eye 
injury that are related to any incident of service.


CONCLUSION OF LAW

Residuals of a right eye injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2004); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in October 1998; the statement of the 
case dated in April 1999; the supplemental statements of the 
case dated in April 2004 and September 2004; and the letter 
dated in April 2004.  These documents included a summary of 
the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical opinion regarding etiology has been obtained in this 
case.  The Board notes that the available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case of the veteran's peripheral 
neuropathy of the left leg was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issues on appeal were re-adjudicated and a supplemental 
statements of the case was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background.  The veteran's service medical records 
reflect an injury to the right eye in September 1984 when a 
simulator exploded.  At that time, the veteran complained of 
right eye pain, blurred vision and redness.  Physical 
examination revealed a subconjunctival hemorrhage secondary 
to an abrasion, and the veteran was fitted with an eye patch.  
He was restricted to indoor duty.  The remaining service 
medical records were essentially negative.

Following service, the veteran underwent a VA examination in 
July 1989.  This examination revealed no disability or 
defects.

VA clinical records dated in January 1990 and June 1993 
reflect treatment for blurred vision in the right eye.  
Private clinical evidence dated in March, April and June 1998 
describes blurred vision following an incident in which the 
veteran fell and struck his head at work in March 1998.  
Clinical assessment was of iritis, and the veteran was 
treated with mild topical steroids.

In May 2003, the veteran was afforded a VA eye examination.  
At that time, the examiner opined:

[The veteran] is presbyopic.  He is 
also nearsighted with a little 
astigmatism.  In my opinion, the 
bright lights as he states that cause 
him the most problem or sudden bright 
lights especially, more than likely 
causes a decompensation of phoria.  He 
has a muscle imbalance, and I suspect 
the muscle imbalance give as in 
extraocular muscle problems is related 
to a decompensated phoria. . . . 
Another problem is that the medication 
he is taking, is making him sensitive 
to bright lights also . . . The key 
point here and without any doubt in my 
opinion, I found no, and I repeat, I 
found no residual, no blurred vision, 
or any other ocular problems related 
to an explosion of a flare in the 
right eye.  I repeat, I found no 
residual, no problems associated with, 
or any way made worse by an explosion 
of a flare in the right eye.  Let me 
elaborate, a flare burns with heat.  
It destroys tissue if it touches the 
eye.  There was no scarring; so, thus, 
there was no severe impairment caused 
by the flare at the time of the 
injury. . . . There was no indication 
that [the veteran] has had an iritis 
which would be a problem if there was 
damage to the eye and there was any 
irritation to the internal content of 
the eye.  There was no pigmentation on 
the endothelium of the right cornea 
which would indicate an injury to the 
eye.  I do not see any signs of that.  
On this examination, [the veteran] had 
no photophobia, and it is highly 
unlikely any photophobia if it was 
present would be associated with an 
explosion in 1984.  The healing 
process of the eye would have resolved 
that problem, and considering the fact 
I did look in the eye looking for 
signs of inflammation, I found no 
indication of an iritis in the eye 
which further supports my opinion that 
nothing really significant happened to 
the eye from the flare.  I do suspect 
that [the veteran] is a glaucoma 
suspect and that is not related to his 
claim . . . .

(emphasis added).

VA outpatient treatment records, dated from May to June 2004, 
reflect a diagnosis of glaucoma suspect.  Private treatment 
records, dated in May 2004, reflect a clinical impression of 
exotropia, sinus disease, and glaucoma suspect.

Analysis.  The evidence reflects that the injury that the 
veteran sustained to his right eye during service was acute 
and transitory in nature.  Following the injury, service 
medical records are silent with respect to any relevant 
findings or diagnosis.  Following service, a July 1989 VA 
examination was negative for any relevant diagnosis.
 
Further, the Board notes that a VA examiner found "beyond 
any doubt" that the veteran had no residual, blurred vision, 
or any other ocular problems related to an explosion of a 
flare in the right eye during service.  The examiner based 
this opinion, in part, on the lack of scarring or 
pigmentation noted on examination.  The Board therefore finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a right eye injury.

The veteran has presented his own statements concerning the 
cause of this disorder.  However, the evidence of record does 
not show that he is a medical professional, with the training 
and expertise to provide a competent opinion regarding the 
etiology of his right eye disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Because the preponderance of 
the evidence is against the veteran's claim, the claim must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for residuals of a right 
eye injury is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


